DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16, in the reply filed on 8/10/2022 is acknowledged.
Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1-16 are being examined in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13, line 2, recites the limitation “after the exposing the collagen fibers to the salt or the salt solution”. There is insufficient antecedent basis for this limitation in the claim, because Claim 13 is dependent from Claim 1, and Claim 1 does not recite exposing collagen fibers to a salt or a salt solution. Claim 13 has been interpreted to depend on Claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Voytik-Harbin et al (US 2012/0141417 A1; 6/7/2012)  in view of Freyman et al (US 2005/0013870 A1; 1/20/2005) and Sigma-Aldrich (Sigma-Aldrich. 2007;1.).
The instant claims recite a method of manufacturing collagen fibers, the method comprising: at least partially decellularizing a collagenous tissue; homogenizing the collagenous tissue; separating at least a portion of collagen fibers from the collagenous tissue; and exposing the collagen fibers to an acidic solution before or after the separating; and forming at least one of a suture, a woven structure, a knitted structure, or a bioprosthetic device with the collagen fibers.
Voytik-Harbin teaches collagen compositions and methods for preparing those collagen compositions (Abstract), comprising: lyophilizing a collagenous tissue; homogenizing the collagenous tissue (para 0049, 0054); mixing the collagenous tissue with a solution to extract and remove proteins (para 0055); separating at least a portion of collagen fibers from the collagenous tissue by centrifugation (para 0057); exposing the collagen fibers to an acidic solution before or after the separating, wherein the acidic solution is an acetic acid solution / formic acid solution / citric acid solution (para 0058); and forming materials suitable for use as sutures, or forming matrix constructs from braided and woven fibers (para 0075). Said methods further comprising separating a supernatant solution resulting from the centrifugation (para 0113). The collagen can be purified, wherein the term “purified” means the isolation of collagen in a form that is substantially free from other components, e.g., typically the total amount of other components present in the composition represents less than 5%, or more typically less than 0.1%, or total dry weight (at least partially decellularizing) (para 0077).
Voytik-Harbin does teach each and every step of the claims for the same purpose and therefore recognized result effective variables. Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to arranging the steps as a matter of routine experimentation. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to arrange the steps with a reasonable expectation for successfully preparing collagen compositions.

Voytik-Harbin does not teach the methods wherein the at least partially decellularizing is performed by sonication (claim 3), or by suspending the collagenous tissue in a detergent solution (claims 4-5), the methods further comprises incubating the collagenous tissue at the claimed temperature for the claimed period of time (claims 6-7), and exposing the collagen fibers to a salt or a salt solution (claims 11-13), wherein the at least partially decellularizing is performed without enzymes (claims 15-16).
However, Voytik-Harbin does teach methods of forming engineered matrices from collagen compositions (wherein the collagen can be purified, or at least partially decellularized, para 0077) that can be subsequently implanted in a host for use as a tissue graft (para 0052, 0093). Extracellular matrix materials can be utilized as tissue graft compositions for remodeling tissues in vivo or for in vitro applications, e.g., for inducing the repair of damaged or diseased tissues in vivo, and for inducing the proliferation or other fundamental behaviors of cells in vitro (para 0103). Freyman teaches a tissue regeneration scaffold for implantation into a subject inflicted with a disease or condition that requires tissue or organ repair, regeneration and/or strengthening, comprising decellularized extracellular matrix (Abstract). Freyman teaches that the process of decellularization can reduce or eliminate immune response associated with the cells as well as the cellular components, acellular vascular tissues have been suggested to be ideal natural biomaterials for tissue repair and engineering (para 0101). Freyman teaches decellularization includes ultrasonication (para 0103), and treatment with a detergent solution (para 0108) / a lysis buffer (para 0106). A conditioned body tissue may be cultured (incubated) over a period of time to allow changes in the biochemical composition and histoarchitecture to occur (para 0095). The period of time in culture varies depending on the type of conditioning and also the extent of change desired, e.g., at least 1 hour, at least 2 hours, at least 3 hours, etc. (para 0096). Subsequent to decellularization, the resultant extracellular matrix is washed with salt solutions (precipitating the collagen fibers) such as Hanks’ Balanced Salt Solution (includes sodium chloride, potassium chloride, sodium phosphate, potassium phosphate, see p.1 col left – para 2 of Sigma-Aldrich) (para 0114). Because at least a portion of the type I collagen molecule is sensitive to a variety of proteases, enzymatic treatment may not be the approach of choice for collagenous grafts intended for implant in high mechanical stress locations (para 0110).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to at least partially decellularizing a collagenous tissue by sonication or by suspending the collagenous tissue in a detergent solution, since Voytik-Harbin and Freyman both disclose tissue graft compositions comprise a decellularized collagenous tissue, and Freyman specifically discloses that the process of decellularization can reduce or eliminate immune response associated with the cells as well as the cellular components, acellular vascular tissues have been suggested to be ideal natural biomaterials for tissue repair and engineering, and that both sonication and detergent solutions are commonly practiced decellularization methods. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize culture (incubation) temperature and time depending on the extent of change desired, as evidenced by Freyman. Finally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to expose collagen fibers to a salt solution, since Freyman discloses that exposing collagen fibers to a salt solution assures removal of cell debris, which reduces the likelihood of an extracellular matrix eliciting an adverse immune response from the recipient upon injection or implantation (para 0114). Furthermore, Freyman discloses that the extracellular matrix is washed at least once with acidic solutions / salt solutions (para 0114). The reference does teach exposing collagen fibers to acid / salt solutions assures removal of cell debris, thus, these steps are used for the same purpose and therefore recognized result effective variables. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to arranging the steps as a matter of routine experimentation. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to at least partially decellularizing a collagenous tissue by sonication or by suspending the collagenous tissue in a detergent solution, to optimize culture (incubation) temperature and time depending on the extent of change desired, and to expose collagen fibers to a salt solution after expose the collagen fibers to an acidic solution, with a reasonable expectation for successfully preparing collagen compositions.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651